Case: 12-1464    Document: 5     Page: 1   Filed: 11/30/2012




          NOTE: This order is nonprecedential.

  mtniteb ~tate5 Case: 12-1464        Document: 5   Page: 2   Filed: 11/30/2012




SYLVESTER THOMAS V. STATE OF WISCONSIN                    2


be transferred to the United States Court of Appeals for
the Seventh Circuit.
    Thomas appeals from a decision of the United States
District Court for the Western District of Wisconsin
denying his Supplemental Motion to Dismiss Chapter 980
Petition Pursuant to Fed. R. Civ. P. 15(a) or to Withdraw
His Plea Agreement Under Wis. Stat. 971.08 Due to
Miscarriage of Justice. This is a court of limited jurisdic-
tion. 28 U.S.C. § 1295. Because this case does not fall
within our jurisdiction, the court will transfer the matter
to the United States Court of Appeals for the Seventh
Circuit.
      Accordingly,
      IT Is ORDERED THAT:

   This appeal will be transferred to the United States
Court of Appeals for the Seventh Circuit pursuant to 28
U.S.C. § 1631.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s24